Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-13 is indicated because: 
The newly tittle filed on 12/01/2021 that overcame the Specification objection;
The amended claims filed on 12/01/2021 that overcame the Claim objection; and
In light of Quayle action sent out on 12/01/2021, none of prior art anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as … reservoir, cooling unit, pump, liquid suction line, outlet line, rising line, air volume controller, air supply line, heating element, first check valve, second check valve, a valve…… as cited in the independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/27/2021